DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherer et al. US 2014/0236651 in view of Bockelman et al. US 2014/0330572 further in view of Raz, Tzvi, Robert Barnes, and Dov Dvir. "A critical look at critical chain project management."
	Regarding claim 21, 28, and 35, Sherer teaches “a system comprising: a processing device” ([0072] “The apparatus may include one or more of each of a number of components such as, for example, a processor (e.g., processor unit) connected to a memory (e.g., storage device).”); and 
“a non-transitory computer-readable medium including instructions that are executable by the processing device for causing the processing device to” ([0072] “The apparatus may include one or more of each of a number of components such as, for example, a processor (e.g., processor unit) connected to a memory (e.g., storage device).”): 
“generate a chain of tasks to be completed [for implementing a clinical trial] by a critical date” ([0042] “The tasks to produce internal products of the process may be arranged in one or more paths or chains of logically-sequenced tasks each of which may be scheduled during production of the process schedule (generally referred to herein as a "chain")”);
“generate a graphical user interface for display that indicates the new date” ([0001] “to the display of process-plan execution for stochastic processing planning models.”)
Sherer however does not explicitly teach a clinical trial. Bockelman however teaches “[…]for implementing a clinical trial[…]” (Bockelman [0021] “Monitoring is often the most expensive aspect of implementing a clinical trial study.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherer with that of Bockelman since a combination of known methods would yield predictable results that is, the chain tasks of Sherer is well known along with clinical trials of Bockelman and as such, combining the two the operate with each other would operate predictably.
Both however do not explicitly teach the remaining limitation. Raz however teaches “determine a buffer index for the chain of tasks” (Raz pg. 25  left col. last ¶  “CCPM states that original duration estimates are such that the likelihood of completion is 95%, and that they should be reduced to the point where the likelihood of completion is 50%”), “the buffer index being a numerical value indicating a likelihood of completing the chain of tasks by the critical date” (pg. 26 right col. ¶1, “the extent of buffer utilization serves to monitor the likelihood of project completion by its committed due date”); 
“determine a desired buffer index for the chain of tasks, the desired buffer index being a numerical value that is different from the buffer index and indicating a desired likelihood of completing the chain of tasks” (pg. 25 c
    PNG
    media_image1.png
    251
    471
    media_image1.png
    Greyscale

which shows a recalculated schedule i.e. a desired buffer that is faster and shorter than the initial); 
“determine a new date for completing the chain of tasks that is likely to achieve the desired buffer index, the new date being different from the critical date” (previous citation, a shorter estimate is a different date from the initial one);
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sherer and Bockelman with that of Raz since a combination of known methods would yield predictable results that is, it is known in the art to adjust or allocate resources depending on the buffer index and thus would operate predictably.
Note that independent claims 28 and 35 recite the same substantial subject matter as independent claim 21, only differing in embodiment. As such the claims are subject to the same rejection. The difference in embodiment, including a method and non-transitory CRM are taught by Sherer abstract and [0005].
Regarding claims 22 and 29, the Sherer, Bockelman, and Raz references have been addressed above. Raz further teaches “wherein the desired buffer index is predefined prior to determining the buffer index” (pg. 25 
    PNG
    media_image2.png
    248
    437
    media_image2.png
    Greyscale
a desired date would inherently be defined before an actual date is given)

Regarding claims 23, 30, and 36, the Sherer, Bockelman, and Raz references have been addressed above. Raz further teaches “wherein the non-transitory computer-readable medium further including instructions that are executable by the processing device for causing the processing device to determine the buffer index based on (i) a buffer percentage indicating how close a buffer period in the chain of tasks is to being completed, and (ii) a chain percentage indicating how close the chain of tasks is to being completed, wherein the buffer period is different from the buffer index and represents an amount of time after a final task in the chain of tasks” (pg. 25 
    PNG
    media_image3.png
    187
    438
    media_image3.png
    Greyscale
wherein the percentages of completing indicate how close a task is to being completed as the closer it is to completion the more likely the time would be met)
Regarding claims 24, 31, and 37, the Sherer, Bockelman, and Raz references have been addressed above. Raz further teaches “wherein the non-transitory computer-readable medium further including instructions that are executable by the processing device for causing the processing device to determine the new date based on (i) the critical date” ([0047] “For example, the plan modeler may determine if a task requires a quantity of a particular resource greater than an amount that is currently available. In another example, the plan modeler may forecast a completion date for the process that exceeds its predetermined end date (e.g., milestone). These conflicts/issues may be communicated to appropriate personnel to facilitate their making decisions and taking various remedial actions.”), “(ii) the desired buffer index, and (iii) a buffer period associated with the chain of tasks, wherein the buffer period is different from the buffer index and represents an amount of time after a final task in the chain of tasks” (pg. 25 
    PNG
    media_image1.png
    251
    471
    media_image1.png
    Greyscale
)
Regarding claims 25, 32, and 38, the Sherer, Bockelman, and Raz references have been addressed above. Raz further teaches “wherein the non-transitory computer-readable medium further including instructions that are executable by the processing device for causing the processing device to: generate a plurality of chains of tasks associated with the clinical trial, the plurality of chains of tasks being configured to be implemented concurrently to one another; for each chain of tasks in the plurality of chains of tasks” (pg. 25 
    PNG
    media_image4.png
    412
    451
    media_image4.png
    Greyscale
), 
“determine a respective likelihood of completing the chain of tasks by a common target date selected by a user” (pg. 25 
    PNG
    media_image5.png
    187
    443
    media_image5.png
    Greyscale
); and 
“configure the graphical user interface to indicate the respective likelihood of completing each chain of tasks in the plurality of chains of tasks by the common target date” ([0001] “to the display of process-plan execution for stochastic processing planning models.”)
Regarding claims 26 and 33, the Sherer, Bockelman, and Raz references have been addressed above. Sherer further teaches “wherein the non-transitory computer-readable medium further including instructions that are executable by the processing device for causing the processing device to update the buffer index associated with the chain of tasks based on each task in the chain of tasks being performed or completed” ([0042] “each chain may further include a buffer of a duration that may account for uncertainty in the task durations of the chain's tasks. For the alpha chain, the buffer may at times be referred to as the first, project or alpha buffer, and for each second alpha chain, the buffer may a times be referred to as the second or second alpha buffer.”)
Regarding claims 27, 34, and 40, the Sherer, Bockelman, and Raz references have been addressed above. Sherer further teaches “wherein the non-transitory computer-readable medium further including instructions that are executable by the processing device for causing the processing device to adjust an amount of one or more computing resources that are allocated for subsequent use by the processing device based on the buffer index” ([0047] “the plan modeler may determine if a task requires a quantity of a particular resource greater than an amount that is currently available. In another example, the plan modeler may forecast a completion date for the process that exceeds its predetermined end date (e.g., milestone). These conflicts/issues may be communicated to appropriate personnel to facilitate their making decisions and taking various remedial actions.”)
Regarding claim 39, the Sherer, Bockelman, and Raz references have been addressed above. Raz further teaches “further including instructions that are executable by the processing device for causing the processing device to: generate a plurality of chains of tasks associated with the clinical trial” (pg. 25 
    PNG
    media_image4.png
    412
    451
    media_image4.png
    Greyscale
which shows the chains); 
“receive a user selection of a subset of task chains from among the plurality of chains of tasks” (previous citation, the task chains are accessible by a user for various applications); 
“receive a user input indicating a common target date by which the subset of task chains is to be completed” (pg. 25 
    PNG
    media_image5.png
    187
    443
    media_image5.png
    Greyscale
);; 
“for each chain of task chain in the subset, determining a respective likelihood of completing the task chain by the common target date” (pg. 26 right col. ¶1, “the extent of buffer utilization serves to monitor the likelihood of project completion by its committed due date”); and 
Sherer teaches “configure the graphical user interface to indicate an overall likelihood of completing the subset of task chains by the common target date” ([0001] “to the display of process-plan execution for stochastic processing planning models.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124